Exhibit 10.18

NEWALLIANCE BANCSHARES, INC.
RESTRICTED STOCK AWARD AGREEMENT
(Outside Director Award)

This agreement dated as of November 2, 2009 (the “Award Agreement”) is entered
into by and between NewAlliance Bancshares, Inc., a Delaware corporation (the
“Company”) and [NAME] (the “Participant”). All capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to them by the
NewAlliance Bancshares, Inc. 2005 Long-Term Compensation Plan (the “Plan”) as
such Plan may be amended from time to time.


1.        General.        The shares of Restricted Stock granted under this
Award Agreement are granted as of November 2, 2009 (the “Award Date”) pursuant
to and subject to all of the provisions hereof and of the Plan applicable to
Restricted Stock granted pursuant to Section 8 of the Plan, which provisions
are, unless otherwise provided herein, incorporated by reference and made a part
hereof to the same extent as if set forth in their entirety herein, and to such
other terms necessary or appropriate to the grant hereof having been made. The
Participant hereby acknowledges receipt of a copy of the Plan.

2.        Grant.        The Company hereby grants to the Participant a total of
[X,XXX] shares of Restricted Stock (the “Restricted Shares”).

3.        Stock Certificates.        Each stock certificate evidencing any
Restricted Shares shall contain such legends and stock transfer instructions or
limitations as may be determined or authorized by the Committee in its sole
discretion; and the Company may, in its sole discretion, retain custody of any
such certificate throughout the period during which any restrictions are in
effect and require that the Participant tender to the Company a stock power duly
executed in blank relating thereto as a condition to issuing any such
certificate. In lieu of a stock certificate for the Restricted Shares being
issued in the name of the Participant prior to the vesting of such shares, the
Company may cause the underlying shares of common stock to be held pursuant to a
trust or escrow agreement until such time as the Restricted Shares become
vested.

4.        Rights as Stockholder.        From the Award Date until the Restricted
Shares vest, the Participant shall be entitled to all rights associated with
ownership of the Restricted Shares, except:

(a)

If the Restricted Shares are held in trust or escrow, the Restricted Shares
shall be voted in accordance with the applicable trust or escrow agreement.
   

(b)

None of the Restricted Shares may be sold, transferred, pledged, hypothecated or
otherwise encumbered or disposed of until they have vested in accordance with
Section 5 of this Award Agreement.
   

(c)

Any additional shares of Common Stock or other noncash property issued with
respect to unvested Restricted Shares granted hereunder (e.g., a stock dividend)
shall be subject to the same restrictions as the shares of Restricted Shares to
which they relate.


--------------------------------------------------------------------------------


(d)

Any cash dividends on unvested Restricted Shares granted hereunder shall be
accumulated by the Company and paid when and if such shares vest (or at such
other time as the Committee may determine with respect to a Participant).
   

5.

Vesting.
   

(a)

The Restricted Shares granted hereunder will vest according to the following
schedule:
   

Date   Additional Percentage of
Restricted Shares Vested 11/1/2010   33 1/3% 11/7/2011   33 1/3% 11/5/2012   33
1/3%           ________ TOTAL   100%


 
Notwithstanding the foregoing, none of the Restricted Shares granted hereunder
shall vest prior to the date upon which a registration statement with respect to
the Common Stock being offered under the Plan has been filed with the Securities
and Exchange Commission (“SEC”) and has become effective. No Restricted Shares
shall vest after the Participant’s service as an Outside Director, employee,
consultant or advisor has terminated.
 

(b)

Notwithstanding the vesting schedule set forth in Section 5(a), the Restricted
Shares granted hereunder shall become fully vested if the Participant’s
employment with the Company and all of its Subsidiaries and Affiliates is
terminated due to: (i) Disability; or (ii) death.
 

(c)

Notwithstanding the vesting schedule set forth in Section 5(a), the Restricted
Shares granted hereunder shall become fully vested upon the occurrence of a
Change of Control, as that term is defined in the Plan, provided that the
Participant is an Outside Director, employee, consultant or advisor of the
Company (or an Affiliate thereof) on the date of the Change of Control.

6.        Applicable Law.        The validity, construction, interpretation and
enforceability of this Award Agreement shall be determined and governed by the
laws of the State of Delaware without regard to any conflicts or choice of law
rules or principles that might otherwise refer construction or interpretation of
this Award Agreement to the substantive law of another jurisdiction.

7.        Severability.        The provisions of this Award Agreement are
severable and if any one or more provisions may be determined to be illegal or
otherwise unenforceable, in whole or

2

--------------------------------------------------------------------------------


in part, the remaining provisions, and any partially unenforceable provision to
the extent enforceable in any jurisdiction, shall nevertheless be binding and
enforceable.

8.        Waiver.        The waiver by the Company of a breach of any provision
of this Award Agreement by the Participant shall not operate or be construed as
a waiver of any subsequent breach by Participant.

9.        Binding Effect.        The provisions of this Award Agreement shall be
binding upon the parties hereto, their successors and assigns, including,
without limitation, the Company, its successors or assigns, the estate of the
Participant and the executors, administrators or trustees of such estate and any
receiver, trustee in bankruptcy or representative of the creditors of the
Participant.

10.      Withholding.        The Participant agrees, as a condition of this
grant, to make acceptable arrangements to pay any withholding or other taxes
that may be due as a result of the vesting of the Restricted Shares acquired
under this grant. In the event that the Company determines that any federal,
state, local or foreign tax or withholding payment is required relating to the
vesting of shares arising from this grant, the Company shall have the right to
require such the payments from the Participant, or withhold such amounts from
other payments due to the Participant from the Company or any Subsidiary or
Affiliate.

11.      Taxes.        The Participant has reviewed with the Participant’s own
tax advisors the federal, state, local and foreign tax consequences of this
grant and the transactions contemplated by this Award Agreement. The Participant
is relying solely on such advisors and not on any statements or representations
of the Company or any of its agents. The Participant understands that the
Participant (and not the Company) shall be responsible for the Participant’s own
tax liability that may arise as a result of this grant or the transactions
contemplated by this Award Agreement. The Participant understands that Section
83 of the Internal Revenue Code of 1986, as amended (the “Code”), taxes as
ordinary income the Fair Market Value of the Restricted Shares as of the date
any restrictions on the Restricted Shares lapse. The Participant may elect to be
taxed at the time the Restricted Shares are granted rather than when the date
any restrictions on the Restricted Shares lapse by filing an election under
Section 83(b) of the Code with the Internal Revenue Service within 30 days from
the date hereof. THE FORM FOR MAKING THIS ELECTION IS ATTACHED AS EXHIBIT A
HERETO.

THE PARTICIPANT ACKNOWLEDGES THAT IT IS THE PARTICIPANT’S SOLE RESPONSIBILITY
AND NOT THE COMPANY’S TO FILE TIMELY THE ELECTION UNDER CODE SECTION 83(b), EVEN
IF THE PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES (INCLUDING THE
COMPANY’S LEGAL COUNSEL) TO MAKE THIS FILING ON THE PARTICIPANT’S BEHALF.

12.         No Retention Rights.        Nothing herein contained shall confer on
the Participant any right with respect to continuation of employment by the
Company or its Affiliates, or interfere with the right of the Company or its
Affiliates to terminate at any time the employment of the Participant.

3

--------------------------------------------------------------------------------


13.         Construction.        This Award Agreement is subject to and shall be
construed in accordance with the Plan, the terms of which are explicitly made
applicable hereto, as such Plan may be amended from time to time. In the event
of any conflict between the provisions hereof and those of the Plan, the
provisions of the Plan shall govern. Nothing herein is intended to amend or
revise the terms of any written employment agreement executed prior to the Award
Date by the Participant and the Company and/or the Bank.

PARTICIPANT       NEWALLIANCE BANCSHARES, INC.                         By:    
  Participant’s Name             Name:     Eric A. Marziali               Its:  
  Compensation Committee Chairman

4

--------------------------------------------------------------------------------


EXHIBIT A

Election Under Section 83(b) of the Internal Revenue Code

The undersigned hereby makes an election pursuant to Section 83(b) of the
Internal Revenue Code with respect to the property described below and supplies
the following information in accordance with the regulations promulgated
thereunder:

1.         The name, address and social security number of the undersigned:

Name: ___________________________________________________________

Address: _________________________________________________________

_________________________________________________________________

Social Security No.:________________________________________________

2.         Description of property with respect to which the election is being
made:

______________ shares of common stock, par value $.01 per share, NewAlliance
Bancshares, Inc., a Delaware corporation (the “Company”).

3.         The date on which the property was transferred (date of grant) is
__________________, 20__.

4.         The taxable year to which this election relates is calendar year
______.

5.         Nature of restrictions to which the property is subject:

The shares of stock are subject to the provisions of a Restricted Stock Award
Agreement between the undersigned and the Company. The shares of stock are
subject to forfeiture under the terms of the Agreement.

6.         The fair market value of the property at the time of transfer (date
of grant) (determined without regard to any lapse restriction) was $__________
per share, for a total of $__________.

7.         The amount paid by taxpayer for the property was $      -0-      .

8.         A copy of this statement has been furnished to the Company.

Dated: ___________________, 20__

      Taxpayer’s Signature   Taxpayer’s Printed Name      


--------------------------------------------------------------------------------


PROCEDURES FOR MAKING ELECTION UNDER
INTERNAL REVENUE CODE SECTION 83(b)

The following procedures must be followed with respect to the attached form for
making an election under Internal Revenue Code section 83(b) in order for the
election to be effective:

1.         You must file one copy of the completed election form with the IRS
Service Center where you file your federal income tax returns within 30 days
after the date your shares of restricted stock are issued.

2.         You must also give a copy of the election form to the Committee c/o
the Chief Financial Officer of the Company within 10 days of filing notice of
the election with the IRS.

3.         You must file another copy of the election form with your federal
income tax return (generally, Form 1040) for this taxable year.

NOTE: WHETHER OR NOT TO MAKE THE ELECTION IS YOUR DECISION AND MAY CREATE TAX
CONSEQUENCES FOR YOU. YOU ARE ADVISED TO CONSULT YOUR TAX ADVISOR IF YOU ARE
UNSURE WHETHER OR NOT TO MAKE THE ELECTION